In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-15,305-03
                           ══════════

               EX PARTE MARK TWAIN SIMPSON,
                               Applicant
  ═══════════════════════════════════════
          On Application for a Writ of Habeas Corpus
 Cause No. W13-56596-K(A) in the Criminal District Court No. 4
                     From Dallas County
  ═══════════════════════════════════════

     YEARY, J., filed a concurring opinion, in which KELLER, P.J., and
SLAUGHTER, J., joined.

      Applicant was convicted in 2014 of Robbery and sentenced to 25
years’ imprisonment. Applicant filed a motion for new trial, and the trial
court granted him a new punishment trial, but the Dallas Court of
Appeals reversed, reinstating his original sentence. State v. Simpson,
No. 05-14-00618-CR (Tex. App.—Dallas Apr. 20, 2015) (mem. op., not
                                                                  Simpson – 2




designated for publication). This Court granted discretionary review,
and in 2016, this Court affirmed the judgment of the Dallas Court of
Appeals. State v. Simpson, 488 S.W.3d 318 (Tex. Crim. App. 2016).
       In April of 2022, Applicant filed an application for writ of habeas
corpus in the county of conviction. TEX. CODE CRIM. PROC. art. 11.07. In
his application, he alleges that his trial counsel was constitutionally
ineffective and that his sentence is illegal.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. The appellate mandate for Applicant’s conviction issued in 2016,
but this writ application was not filed until 6 years later. 1 The record is
also silent regarding circumstances that may excuse Applicant’s delay.
At least some explanation for the long delay in filing should be provided.
       Consistent with this Court’s precedent, the trial court “may sua
sponte consider and determine whether laches should bar relief.” Smith,


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                            Simpson – 3




444 S.W.3d at 667. If the trial court does so, it must give Applicant the
opportunity to explain the reasons for the delay and give the State’s
prosecutors and/or former counsel for Applicant an opportunity to state
whether Applicant’s delay has caused any prejudice to their ability to
defend against Applicant’s claims. Id. at 670. And ultimately, the trial
court may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                           August 24, 2022
DO NOT PUBLISH